DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 12-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2017/0342516) in view of Haynes et al. (US 2009/0169918) (Haynes).
In reference to claims 1 and 6, Dean teaches a sandwich structure that includes a core positioned between a first liner sheet and a second liner sheet ([0006]) (corresponding to a panel comprising: a first face sheet; a second face sheet; and a core sheet intercoupled between the first face sheet and the second face sheet). The first liner sheet of the sandwich structure is bonded to a first major side of the core and the second liner sheet of the sandwich structure is bonded to a second major side of the core ([0028]; [0030]) (corresponding to a second face sheet spaced apart from the first face sheet). The second liner sheet bonded to the core; compositionally the second liner sheet is the same material as the core and a different material from the first sheet liner ([0031]).
Dean does not explicitly teach the first liner sheet made of a first thermal expansion material that has a first coefficient of thermal expansion between about 4.0 ppm/ºF and about 5.5 ppm/ºF and the second liner sheet made of a second thermal expansion material that is different from the first thermal expansion material and that has a second coefficient of thermal expansion between about 7 ppm/ºF and about 10 ppm/ºF, as presently claimed. However, Dean teaches the second liner sheet bonded to the core, compositionally can be the same material as the core and a different material from the first sheet liner ([0031]).
Haynes teaches a metallic laminate including a first layer, a second layer and a third layer bonded between the first and second layers ([0002]; [0027]). Haynes further teaches the first layer has a low coefficient of thermal expansion and the second layer has a high coefficient of thermal expansion material ([0005]). The low coefficient of thermal expansion for the first layer ranges from about 4.8 to about 6.8 (µin/in)/Deg. F and the high coefficient of thermal expansion for the second layer ranges from about 13 to about 17 (µin/in)/Deg. F ([0025]) (corresponding to a first thermal expansion material that is a first coefficient of thermal expansion between about 4.0 ppm/ºF and about 5.5 ppm/ºF; a second thermal expansion material that is different from the first thermal expansion material and that has a second coefficient of thermal expansion between about 7 ppm/ºF and about 10 ppm/ºF).
Haynes further teaches by bonding the two layers of certain materials having different coefficients of thermal expansion together, the bonded material, the metallic laminate composite, can acquire the property of flexibility and can develop a curvature when heated, either by external ambient temperature changes or by resistive heating ([0024]).
In light of the motivation of Haynes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the first liner sheet have a low coefficient of thermal expansion and the second liner sheet have a high coefficient of thermal expansion, in order to provide the sandwich structure with the property of flexibility and can develop a curvature when heated, either by external ambient temperature changes or by resistive heating, and thereby arriving at the presently claimed invention.
Given that the core and the second liner sheet are the same material, it is clear the core has a high coefficient of thermal expansion from about 13 to about 17 (µin/in)/Deg. F (corresponding to the core sheet is made of a third thermal expansion material and has a third coefficient of thermal expansion between about 7 ppm/ºF and about 10 ppm/ºF).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 12, Dean in view of Haynes teaches the limitations of claim 1, as
discussed above. Dean further teaches the sandwich structure is formed from a metallic material
and the heating step heats the sandwich structure to a temperature sufficient to render the
metallic material superplastic ([0042]) (corresponding to the panel comprises a superplastic
panel).
In reference to claim 13, Dean in view of Haynes teaches the limitations of claim 1, as
discussed above. Dean further teaches the sandwich structure is an expanded sandwich structure
([0049]) (corresponding to the panel is an expanded panel).
In reference to claim 21, Dean in view of Haynes teaches the limitations of claim 1, as
discussed above. Dean further teaches the cross-sectional thickness T1 of the core of the sandwich structure may be relatively thick, as compared to the cross-sectional thicknesses T2, T3 of the first liner sheet and the second liner sheet (e.g., T1 > T2 and  T1 > T3) ([0022]) (corresponding to the core sheet has a thickness that is greater than a thickness of each one of the first face sheet and the second face sheet).
In reference to claims 22-23, Dean in view of Haynes teaches the limitations of claim 1, as
discussed above. Dean further teaches each of the first sheet liner and the second sheet liner are welded to the core ([0028]; [0030]) (corresponding to the first face sheet and the second face sheet are welded to the core sheet to provide a precursor panel). Dean further teaches heating the sandwich panel to a temperature sufficient to render the metallic material superplastic and pressurizing the core with a gas to expand the heated sandwich structure ([0047]; [0007]) (corresponding to the precursor panel is superplastically formed to provide an expanded panel).
Further, it is noted that the present claims are drawn to a product and not drawn to a method of making (i.e., welding and superplastically forming). Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Dean in view of Haynes meets the requirements of the claimed product, Dean in view of Haynes clearly meets the requirements of the present claim.  



Claims 1, 3, 6-7 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable
over Dean in view of Haynes and INCOLOY® alloy 909, with claims 10 and 11 further taken in view of evidence by INCONEL® alloy 625.
The Applicant has provided the non-patent literature documents, INCOLOY® alloy 909
and INCONEL® alloy 625 with the IDS filed 01/22/2020. The citation of prior art refers to the
provided non-patent literature documents.
In reference to claims 1, 3, 6, 10-11 and 14-20, Dean teaches a sandwich structure that includes a core positioned between a first liner sheet and a second liner sheet ([0006]) (corresponding to a panel comprising: a first face sheet; a second face sheet; and a core sheet intercoupled between the first face sheet and the second face sheet). The first liner sheet of the sandwich structure is bonded to a first major side of the core and the second liner sheet of the sandwich structure is bonded to a second major side of the core ([0028]; [0030]) (corresponding to a second face sheet spaced apart from the first face sheet). The second liner sheet bonded to the core; compositionally the second liner sheet is the same material as the core and a different material from the first sheet liner ([0031]).
Dean does not explicitly teach the first liner sheet made of a first thermal expansion material that has a first coefficient of thermal expansion between about 4.0 ppm/ºF and about 5.5 ppm/ºF and the second liner sheet made of a second thermal expansion material that is different from the first thermal expansion material, as presently claimed. However, Dean teaches the second liner sheet bonded to the core, compositionally can be the same material as the core and a different material from the first sheet liner ([0031]).
Haynes teaches a metallic laminate including a first layer, a second layer and a third layer bonded between the first and second layers ([0002]; [0027]). Haynes further teaches the first layer has a low coefficient of thermal expansion and the second layer has a high coefficient of thermal expansion material ([0005]). 
Haynes further teaches by bonding the two layers of certain materials having different coefficients of thermal expansion together, the bonded material, the metallic laminate composite, can acquire the property of flexibility and can develop a curvature when heated, either by external ambient temperature changes or by resistive heating ([0024]).
In light of the motivation of Haynes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the first liner sheet have a low coefficient of thermal expansion and the second liner sheet have a high coefficient of thermal expansion, in order to provide the sandwich structure with the property of flexibility and can develop a curvature when heated, either by external ambient temperature changes or by resistive heating.
Dean in view of Haynes further teaches the composition of the second liner sheet and the core are the same, while the composition of the second liner sheet is different from the composition of the first liner sheet (Dean, [0031]). The second liner sheet and the core are nickel alloy 625 (Dean, [0026]; [0031]) (corresponding to the material of the second face sheet comprises INCONEL Alloy 625; the second face sheet comprises a nickel alloy; the core sheet comprises a nickel alloy). Nickel alloy 625 has a coefficient of thermal expansion between 7.1 to 9 ppm/°F, a density of 0.305 lb/cu. in and a composition comprising a minimum of 58% nickel, 20-23% chromium, a max of 5% iron, 8-10% molybdenum and 3.15-4.15% niobium, as evidence by Table 1 on page 1 and Table 3 on page 2 of INCONEL® alloy 625 (corresponding to the second face sheet has a coefficient of thermal expansion between 7 ppm/°F and about 10 ppm/°F; the core sheet has a coefficient of thermal expansion between 7 ppm/°F and about 10 ppm/°F; the second face sheet has a density between about 0.25 lbs/in3 and about 0.40 lbs/in3; the core sheet has a density between about 0.25 lbs/in3 and about 0.40 lbs/in3; the second face sheet comprises nickel, chromium, iron, molybdenum and niobium; the core sheet comprises nickel, chromium, iron, molybdenum and niobium; the second face sheet/core sheet is formed from a nickel alloy comprising 58.0 wt% nickel, 20.0 wt% to 23.0 wt% chromium, at most 5.0 wt% iron, 8.0 wt% to 10.0 wt% molybdenum, and 3.15 wt% to 4.15 wt% niobium). 
INCOLOY® Alloy 909 teaches INCOLOY® alloy 909 is a nickel-iron-cobalt alloy whose outstanding characteristics are a constant low coefficient of thermal expansion, a constant modulus of elasticity, and high strength (p. 1). The coefficient of expansion is approximately 4.3 x 10-6 in/in/F and the density is 0.296 lb/in3 (p.1, Physical and Mechanical Properties) (corresponding to the first face sheet has a coefficient of thermal expansion between about 4.0 ppm/°F and about 5.5 ppm/°F; the first face sheet has a density between about 0.25 lbs/in3 and about 0.40 lbs/in3). INCOLOY alloy 909 has a composition comprising 35-40% nickel, 12-16% cobalt, 4.3-5.2% niobium, 1.3-1.8% titanium and a balance of iron (p. 1, Table 1) (corresponding to the first face sheet comprises iron, nickel, cobalt, niobium and titanium; the first face sheet is formed from an iron alloy comprising 35.0 wt% to 40.0 wt% nickel, 12.0 wt% to 16.0 wt% cobalt, 4.3 wt% to 5.2 wt% niobium, and 1.3 wt% to 1.8 wt% titanium). The combination of low expansion and constant elastic modulus, in conjunction with relatively high thermal conductivity, makes INCOLOY alloy 9090 highly resistant to thermal fatigue and thermal shock (p.1, Physical and Mechanical Properties).
In light of the motivation of INCOLOY® Alloy 909, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use Incoloy alloy 909 as the material of the first liner sheet of the sandwich structure of Dean in view of Haynes (corresponding to the first thermal expansion material of the first face sheet comprises an iron alloy comprising 35.0 wt% to 40.0 wt% nickel, 12.0 wt% to 16.0 wt% cobalt, 4.3 wt% to 5.2 wt% niobium and 1.3 wt% to 1.8 wt% titanium; the first face sheet comprises an iron alloy), in order to provide a first liner sheet material that is highly resistant to thermal fatigue and thermal shock.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 7, Dean in view of Haynes and INCOLOY® Alloy 909 teaches the limitations of claim 6, as discussed above. Given that Dean in view of Haynes and INCOLOY® Alloy 909 teaches a first liner sheet and second liner sheet substantially identical to the presently claimed first face sheet and second face sheet in structure and composition, it is clear the first liner sheet is intrinsically capable of withstanding a temperature up to or above 1000°F higher than the second liner sheet without degradation of the sandwich structure when the first liner sheet is exposed to more heat than the second liner sheet.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 12, Dean in view of Haynes and INCOLOY® Alloy 909 teaches the limitations of claim 1, as discussed above. Dean further teaches the sandwich structure is formed from a metallic material and the heating step heats the sandwich structure to a temperature sufficient to render the metallic material superplastic ([0042]) (corresponding to the panel comprises a superplastic panel).
In reference to claim 13, Dean in view of Haynes and INCOLOY® Alloy 909 teaches the limitations of claim 1, as discussed above. Dean further teaches the sandwich structure is an expanded sandwich structure ([0049]) (corresponding to the panel is an expanded panel).
In reference to claim 21, Dean in view of Haynes and INCOLOY® Alloy 909  teaches the limitations of claim 1, as discussed above. Dean further teaches the cross-sectional thickness T1 of the core of the sandwich structure may be relatively thick, as compared to the cross-sectional thicknesses T2, T3 of the first liner sheet and the second liner sheet (e.g., T1 > T2 and  T1 > T3) ([0022]) (corresponding to the core sheet has a thickness that is greater than a thickness of each one of the first face sheet and the second face sheet).
In reference to claims 22-23, Dean in view of Haynes and INCOLOY® Alloy 909 teaches the limitations of claim 1, as discussed above. Dean further teaches each of the first sheet liner and the second sheet liner are welded to the core ([0028]; [0030]) (corresponding to the first face sheet and the second face sheet are welded to the core sheet to provide a precursor panel). Dean further teaches heating the sandwich panel to a temperature sufficient to render the metallic material superplastic and pressurizing the core with a gas to expand the heated sandwich structure ([0047]; [0007]) (corresponding to the precursor panel is superplastically formed to provide an expanded panel).
Further, it is noted that the present claims are drawn to a product and not drawn to a method of making (i.e., welding and superplastically forming). Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Dean in view of Haynes and INCOLOY® Alloy 909 meets the requirements of the claimed product, Dean in view of Haynes and INCOLOY® Alloy 909 clearly meets the requirements of the present claim.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Haynes or Dean in view of Haynes and INCOLOY® Alloy 909, as applied to claim 1 above, and further in view of Campbell et al. (US 4,254,188) (Campbell).
In reference to claims 8 and 9, Dean in view of Haynes  and Dean in view of Haynes and INCOLOY® Alloy 909 teaches the limitations of claim 1, as discussed above. Dean further teaches the cross-sectional thickness T1 of the core of the sandwich structure may be relatively thick as compared to the cross-sectional thickness T2, T3 of the first liner sheet and the second liner sheet ([0022]).
Dean in view of Haynes and Dean in view of Haynes and INCOLOY® Alloy 909 does not explicitly teach the first liner sheet has a thickness between about 0.01 inches and about 0.125 inches, the second liner sheet has a thickness between about 0.01 inches and about 0.125 inches and the core has a thickness of between about 0.01 to 0.10 inches, as presently claimed.
Campbell teaches a metallic reinforced panel including face sheets and a metallic core structure consisting of a plurality of securement core strips (col. 2, lines 62-65). The thickness of the core strips are fabricated from material having a thickness of approximately 0.002 inches and the face sheets are fabricated from material of 0.05 inches (col. 6, lines 44-47) (corresponding to the first ace sheet has a thickness between about 0.01 inches (0.025 centimeters) and about 0.125 inches (0.318 centimeters) and the second face sheet has a thickness between about 0.01 inches (0.025 centimeters) and about 0.125 inches (0.318 centimeters)).
In light of the disclosure of Campbell, it would have been obvious to one of ordinary skill in the art to have the first liner sheet and the second liner sheet to have a thickness of 0.05 inches, in order to provide a working metallic core sandwich structure.
Dean in view of Haynes and Campbell teaches the cross-sectional thickness of the core is at least 1.5 times greater than the cross-sectional thickness of the first liner sheet (Dean, [0022]), therefore it is clear the thickness of the core is at least 0.075 inches (i.e., 0.05inches* 1.5 = 0.075 inches) (corresponding to the core sheet has a thickness between about 0.01 inches (0.025 centimeters) and about 0.10 inches (0.254 centimeters)).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, Dean in view of Haynes discloses the claimed invention except for a thickness of each of the first liner sheet and second liner sheet between about 0.01 to about 0.125 inch and a thickness of the core between about 0.01 to about 0.10 inch, as presently claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have a thickness of each of the first liner sheet and second liner sheet between about 0.01 to about 0.125 inch and a thickness of the core between about 0.01 to about 0.10 inch, since such a modification would have involved a mere change in the size a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
In response to amendments to the Specification, the previous objections to the Specification of record are withdrawn. 

In response to amended claim 8, the previous Claim Objections of record are withdrawn.

In response to amended claim 3 and the statement in the Remarks filed 03/07/2022 at page 9 clarifying the wt% is based on a total weight of the iron alloy or nickel alloy, respectively, the previous 35 U.S.C. 112(b) rejections of record are withdrawn. 

In response to amended claim 1, which now recites a panel comprising a first face sheet made of a first thermal expansion material that has a first coefficient of thermal expansion between about 4.0 ppm/ºF and about 5.5 ppm/ºF; a second face sheet made of a second thermal expansion material that is different from the first thermal expansion material and that has a second coefficient of thermal expansion between about 7 ppm/ºF and about 10 ppm/ºF, it is noted that Haynes et al. (US 2009/0169918) (Haynes) alone no longer meets the presently claimed limitations. Therefore, the previous 35 U.S.C. 102(a)(1) rejections are withdrawn.

Applicants primarily argue:
“ Applicant respectfully submits that the structural and material difference between the bonded laminate, described by Haynes, and the panel, recited in the present claims, provide different desired results and different functions. Therefore, one of ordinary skill in the art would not be motivated to modify the liner sheets disclosed by Dean to include the materials and coefficients of thermal expansion recited in the claims to produce a sandwich structure based on the teachings of the bonded laminate disclosed by Haynes.”
Remarks, p. 11-12
The examiner respectfully traverses as follows:
It is also noted that there is no requirement in 35 U.S.C. 103, the MPEP or KSR International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate or address the need for the solutions offered by a primary reference. Applicant's argument would improperly restrict the meaning of “obvious” under 35 U.S.C. 103. 
Dean does not exclude having the first liner sheet and the second liner sheet being different materials, wherein the first liner sheet has a first coefficient of thermal expansion and the second liner sheet has a second coefficient of thermal expansion.
The fact remains, Dean and Haynes are drawn to related art, i.e., layered metal products, and Haynes provides proper motivation to combine, namely to provide the sandwich structure with the property of flexibility and can develop a curvature when heated, either by external ambient temperature changes or by resistive heating. Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to have the first liner sheet have a low coefficient of thermal expansion and the second liner sheet have a high coefficient of thermal expansion, in order to provide the sandwich structure with the property of flexibility and can develop a curvature when heated, either by external ambient temperature changes or by resistive heating, which properties would be desirable in Dean, absent evidence to the contrary.

Applicant further argues:
“It is respectfully submitted that the ranges of the coefficients of thermal expansion and the materials selected for the first face sheet and the second face sheet recited in the present claims are not merely optimum or workable ranges to achieve the same properties disclosed by Haynes or the desired results disclosed by Haynes…Applicant respectfully submits that one of ordinary skill in the art would not expect the ranges of the coefficient of thermal expansion and materials selected for the first face sheet and the second face sheet recited in the claims to have the same properties as those described in Haynes given the functional effect of the material selection is for a different desired result.” 
Remarks, p. 12
The examiner respectfully traverses as follows:
Given the upper end of the claimed range being “about 10”, and given there is no definition of the term, “about”, therefore one of ordinary skill in the art would understand that the broadly disclosed the term, “about 13” in Haynes would necessarily include “about 10”.
Additionally, Dean in view of Haynes and INCOLOY® Alloy 909 teaches a first liner sheet comprises Incoloy alloy 909 and the second liner sheet is alloy 625, as evidence by Inconel® alloy 625 and Incoloy® alloy 909 the first liner sheet has a coefficient of thermal expansion of 4.3 × 10-6 in/in/ºF and the second liner sheet has a coefficient of thermal expansion from 7.1 to 9.0  × 10-6 in/in/ºF. Therefore, Dean in view of Haynes and INCOLOY® Alloy 909 teaches a range of each of the first liner sheet’s coefficient of thermal expansion (i.e., first coefficient of thermal expansion) and the second liner sheet’s coefficient of thermal expansion (i.e., second coefficient of thermal expansion) which overlaps the presently claimed ranges. 
It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, absent evidence to the contrary, it is the examiners position that it would have been obvious to one of ordinary skill in the art to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784